Title: To George Washington from Joseph Marsh, 12 April 1780
From: Marsh, Joseph
To: Washington, George


          
            New Hampshire Grants contiguous to Connecticut RiverDresden [N.H.] April 12th A.D. 1780.
            Sir.
          
          May it please your Excellency.
          We esteem it our duty to inform your Excellency of the state of this country and the difficulties we labour under.
          The settlements on Connecticut river from Northfield to Cohos are about one hundred and fifteen miles—the extent from the river to the heights of land on each side is from fifteen to twenty five

miles—betwixt those heights on a moderate estimation are twenty five thousand inhabitants, men women and children—we lie as a frontier to the New England States—we are an object of the attention of the enemy in Canada, and they will doubtless make an attack on us early this season unless proper measures are taken for our defence—were not our situation peculiar it might be expected that some State would take measures therefor; but it is such at present that the measure cannot be expected, nor can we make application to any particular State for defence without danger of offence to other States, as the people on this frontier are ignorant what one has right of jurisdiction here. And agreeable to the enclosed resolves of Congress no State can exercise jurisdiction till the validity of the various claims of New Hampshire, Massachusetts and New York are ascertained as proposed in those resolves, and as we are destitute of civil regulations it cannot be expected that we can come into measures for our own defence—the people are desirous to be put under proper regulations, and have repeatedly solicited Congress to interpose and bring those claims to an issue that they may know what State has right of jurisdiction—the people on this river are not turbulent and factious as has been represented, but desirous to have good order established among us, we are not in the measures of those commonly called the Green Mountain Boys, yet not being vested with the powers and immunities of a State, we cannot form regulations among ourselves.
          As we have been claimed by different States, each of which in their turns have appointed military officers, the people cannot agree who to obey as such, nor can they agree in a choice of others—some adhere to those appointed by New Hampshire—some to those appointed by New York—others to those appointed by Vermont, and others refuse obedience to either. Could the dispute betwixt the different States respecting us be determined by Congress we doubt not the people would readily acquiesce—They are generally zealous in the grand cause in which the united States are engaged, and besides furnishing their quota of men for the grand army, their exertions in the northern department to which they are contiguous have not been inconsiderable—no part of the continent have discovered themselves more vigorous in supplies of men and provisions than the people on the Grants contiguous to this river did in the year 1777 in opposition to General Burgoyne and in preventing his return to Ticonderoga—towns sent their militia and transported great part of the flour for their subsistance on horses from hence to Hudsons river—the resources for flour and grain forage have been and still are considerable, and the same may be expected the ensuing season, if we can be so protected that the Inhabitants can attend to

the culture of their lands; but if we are destitute of troops from abroad to guard our frontiers it is most likely the enemy will harrass us so that our crops will in a great measure be lost; if the country is saved from destruction—A recommendation from your Excellency to the people in this quarter through the hands of General Bayley would be of great use in engaging their assistance to the Commisaries in securing grain for public use and preventing the exportation of it to remote parts.
          It has been suggested that your Excellency supposed General Bayley to be vested with a commission of Brigadier General, and that he had authority to act as such on this river, which is not the case—That Gentleman is much esteemed in this quarter as a military officer, and we would wish to have a recommendation to the people to obey him as such—He was formerly commissioned to that office by the State of New York; but as the jurisdiction of that State is now disputed in this quarter the people will not acknowledge his authority as a general officer, not through want of regard, but on account of the source from whence the authority is derived—Without the influence of a general officer (under our present broken circumstances) no considerable assistance can be expected from our militia for our defence, and without speedy defence this country is undone.
          I write this in behalf of the Convention of members from the towns in the northern district of the Grants contiguous to Connecticut river—And have the honor to be with highest sentiments of respect Your Excellency’s most obedient and most humble Servant
          
            Joseph Marsh Chairman
          
        